TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00556-CV




Charles Hofferber, Appellant

v.

Sharon Kerby and Wesley Kerby, Appellees




FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
NO. 49024-3, HONORABLE GERALD M. BROWN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Charles Hofferber filed a notice of bankruptcy with this Court
(bankruptcy filed in United States Bankruptcy Court, E.D. Texas, chapter 7, case number 05-47484).  Accordingly, his appeal is stayed.  See 11 U.S.C. § 362(a) (West 2004); Tex. R. App.
P. 8.2.  Any party may file a motion to reinstate upon the occurrence of an event which allows
the case to proceed.  See Tex. R. App. P. 8.3(a).  Failure to notify this Court of a lift of the
automatic stay or termination of the bankruptcy case may result in the dismissal of the cause for
want of prosecution.  See Tex. R. App. P. 42.3(b).
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   February 23, 2006